Citation Nr: 1109142	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  03-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for liver disease due to Hepatitis A and C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded this claim as the Veteran had requested a hearing in an undated correspondence sent to the RO.  The hearing was scheduled for July 13, 2010, at the Oakland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's liver disease has been manifested by fatigue, malaise, and some weight loss; his ALT levels have been minimally elevated, liver function tests have been normal, and there have been no epsidoes of ascites, hepatic encephalopathy, hemorrhage from varices, or portal gastropathy.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 30 percent for liver disease due to Hepatitis A and C have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), private treatment records, and outpatient treatment records from the Palo Alto VA Medical Center (VAMC).  Moreover, the Veteran was provided VA examinations in March 2002 and February 2004. 

As noted above, the Board remanded this claim to schedule a hearing in April 2009.  However, the Veteran did not appear for the subsequently scheduled hearing and did not provide good cause for his failure to appear.  Thus, it appears that the directives of the Board's April 2009 remand have been completed to the extent possible, and no additional development is required.   

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the Veteran's disability has been evaluated under Diagnostic Code (DC) 7312, which is found in the Schedule of Ratings for the Digestive System under 38 C.F.R. § 4.114.  DC 7312 addresses cirrhosis of the liver, and a 10 percent evaluation is assigned for symptoms such as weakness, anorexia, abdominal pain, and malaise.  A 30 percent evaluation is assigned where there is portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent evaluation is assigned where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent evaluation is assigned where there is a history of 2 or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Finally, a 100 percent evaluation is assigned where there is generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was initially denied service connection for Hepatitis A, B, and C in an April 2002 rating decision.  He appealed the decision, and the issues were ultimately remanded by the Board for a VA examination in January 2004.  Subsequently, the RO granted service connection for Hepatitis C in an August 2004 rating decision, and assigned a 20 percent evaluation, effective from March 7, 2001, the date the Veteran's initial claim for service connection was received.  

Then, the RO granted service connection for Hepatitis A in the February 2006 rating decision that is the subject of this appeal, and combined the evaluations for Hepatitis A and C.  A 30 percent evaluation was assigned effective from March 7, 2001.  The Veteran contends that he is entitled to a higher initial evaluation for liver disease.  

The Veteran was diagnosed with chronic Hepatitis C in November 2000, per VAMC records.  A March 2001 note states that cirrhosis was not present.  A February 2002 note indicates he had minimal elevation of alanine transaminase (ALT) and normal synthetic function.  He was not receiving therapy for Hepatitis C at the time.    

In March 2002, the Veteran was afforded a VA examination.  He reported occasional upper right quadrant pain.  The examiner noted he had poor energy levels, but stated this might be due to the strong psychotropic agents he was taking.  His liver function tests were all normal except for borderline ALT levels.  On physical examination, the liver was not palpable, the spleen and kidneys were not enlarged, although he did have right upper quadrant tenderness and shock tenderness consistent with chronic gallbladder disease.  

VAMC notes in March 2003 and May 2004 continued to indicate that the Veteran had minimal ALT elevation and normal synthetic function, and that the Veteran was not taking medication for the virus.  In February 2004, it was noted that the Veteran had been denied therapy for his condition based on psychiatric reasons.    

In July 2004, the doctor noted weight fluctuation, noting substantial weight loss at the last visit, but that the Veteran had since gained 10 pounds.  The doctor stated it was difficult to obtain a true weight trend from the Veteran.

In August 2004, the Veteran reported feeling fatigue, nausea, and malaise for 2 weeks.  He said he was seen one month ago for the same symptoms.  Later that month, he reported the same symptoms plus right upper quadrant pain.  There was concern for possible acute hepatitis, especially in conjunction with tenderness to palpation in the right upper quadrant.  The Veteran was scheduled for lab tests.  

According to a September 2004 treatment note, the Veteran's ALT level and liver function tests were normal, although the Veteran continued to complain of fatigue and right upper quadrant pain.  The doctor ordered an ultrasound to rule out mass or portal hypertensive changes.  The ultrasound was negative, as was a screening for hepatoma.  

In January 2005, the Veteran reported to the Kaiser emergency department after slipping and falling, hitting a coffee table on his right side.  He complained of pain in his ribcage.  A CT was performed to rule out liver damage and showed a 2.5 centimeter vague area of enhancement on the right lobe of the liver, suspicious for a hemangioma versus hepatoma.  Further studies were recommended.  

In April 2005, the Veteran reported weight loss, and the doctor encouraged the Veteran to go in for lab tests, noting that he had failed to report for labs that were ordered in January and February.  

A triphasic CT scan of the liver was conducted in April 2005.  There was no evidence of hypervascular lesions to suggest hepatocellular carcinoma.  There was a tiny low attenuation lesion near the caudate lobe that was too small to fully characterize, although it likely represented a simple cyst.    

In May 2005, a doctor reviewed the April CT scan results, noting that the cyst and the identification of change was consistent with cirrhosis as well as varices.  

A CT scan of the liver conducted in November 2005 after another slip and fall showed the same small lesion observed on the prior January 2005 study.  The interpreter of the study noted that the previous January 2005 CT scan report recommended further evaluation of the liver with a hepatoma protocol study, but the study had not been performed.  

A December 2005 treatment note indicates no clinical evidence of liver disease, with normal liver function tests in August 2005 and a normal ultrasound in 2004.  

VAMC notes from 2008 indicate the Veteran continued to be monitored for his Hepatitis C viral load, and one note states that he had cirrhosis.  Otherwise, his treatment notes focus largely on other medical conditions.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an increased rating under DC 7312, which, as described above, addresses cirrhosis.  The current 30 percent evaluation contemplates symptoms of portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  The evidence in this case does show symptoms of abdominal pain, malaise, and some weight loss (although various reasons are discussed for the weight loss, including gastrointestinal issues and depression).  However, there is no evidence of portal hypertension or splenomegaly.  Thus, the Veteran does not even meet all of the criteria for his currently assigned evaluation.  

Moreover, in order for the next higher 50 percent evaluation to be assigned, there must be a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Here, there is no evidence that the Veteran has suffered any episodes of ascites or hepatic encephalopathy.  Moreover, although one VAMC doctor indicated that the cysts seen in CT scans of the liver may represent varices, there is no indication that the Veteran has had hemorrhaging from those varices.  Thus, the criteria for the next higher 50 percent evaluation under DC 7312 have not been met.  

Next, the Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's liver disease.  The Veteran's Hepatitis C was initially evaluated under DC 7354, under which a 0 percent evaluation is assigned where Hepatitis C is nonsymptomatic; a 10 percent evaluation is assigned where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks, but less than four weeks, during the last 12-month period; a 40 percent evaluation is assigned where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes as described above having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12-month period.  

The Board finds that DC 7354 does not allow for a higher initial evaluation, as the evidence does not demonstrate incapacitating episodes lasting at least 4 weeks, nor is there evidence of hepatomegaly or anorexia.  

The Veteran has not had a liver transplant, so DC 7351 does not apply.  Additionally, DC 7345, which addresses chronic liver disease without cirrhosis, does not apply, as it specifically excludes Hepatitis C, and the Veteran in this case has been shown to have at least the beginnings of cirrhosis.  There are no other applicable diagnostic codes.  

In addition, the Board has considered the Veteran's complaints of pain and other symptoms, and acknowledges that the Veteran is competent to give evidence about the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In various correspondences, including September and November 2004 letters, the Veteran wrote that he had constant fatigue, malaise, pain under his right rib cage, severe itching in his stomach area, and nausea and vomiting almost daily.  However, the evidence nevertheless fails to demonstrate a disability picture that more nearly approximates a higher evaluation for liver disease.  Indeed, his reported symptoms are included in the criteria of the currently assigned evaluation.  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected Hepatitis, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, the Board has considered whether the Veteran's service-connected liver disease warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no indication that the Veteran's liver disease has interfered with his employment.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

Entitlement to an initial evaluation in excess of 30 percent for liver disease due to Hepatitis A and C is denied.  


____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


